SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was submitted by plaintiff pro se and by counsel for defendant.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Scheindlin’s Memorandum Opinion and Order dated April 27, 2001, published at 2001 WL 435619.
We have considered all of plaintiffs contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.